Citation Nr: 1446499	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-23 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the claims file is with the RO in Montgomery, Alabama.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2014.

The Veteran's July 2008 application for compensation and/or pension includes a claim for service connection for gum and teeth problems, which to date has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his PTSD is a result of several incidents in service.  First, he contended that he spent the night at a Dhahran Military Base while en route to Bahrain Island to board the USS Valcour.  He was awoken by Saudi Nationals with weapons who put him up against a wall and searched his belongings.  Second, the Veteran contended that while he was aboard the USS Valcour between September 1970 and September 1971, there was a typhoon which produced 15 to 20 foot waves.  He feared that the ship would capsize and was instructed not to open hatches and to strap himself to his bunk at night.  Third, the Veteran contended that while in Bahrain, Saudi Arabia, he had an altercation with a taxicab driver and was chased back to his ship.
Service records confirm that the Veteran was aboard USS Valcour AGF-1 from September 1970 to September 1971.  On remand, the AOJ should obtain the general ship history, command history, and deck logs of the USS Valcour AGF-1 for the period during which the Veteran served on the ship.

Post-service VA treatment records show a diagnosis of PTSD and a November 2009 VA outpatient evaluation shows that the examiner diagnosed the Veteran as having chronic PTSD with PTSD symptoms dating back to 1970; the examiner also noted that the Veteran had depression.  An October 2007 private treatment record shows a diagnosis of anxiety.

The Veteran has not been provided with proper notice regarding an in-service personal assault.  When a Veteran's claim for service connection for posttraumatic stress disorder (PTSD) is based, at least in part, on a purported in-service personal assault, VA has a heightened notification obligation whereby it must (1) notify him of alternative forms of evidence that may serve to corroborate his account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist the Veteran submit evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5); see also Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  The Board must remand this issue so that such notice can be provided pursuant to 38 C.F.R. § 3.304(f)(5).  

Additionally, the Veteran has not yet been afforded a VA examination for an acquired psychiatric disorder, to include PTSD.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).  

In light of the Veteran's diagnosis of PTSD and his statements that his PTSD is due to several incidents in service, the Board finds that a medical examination is necessary to make a decision on the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his psychiatric disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Obtain from the appropriate Federal custodian, including if appropriate the Joint Services Records Research Center (JSRRC), the Naval Historical Center, the Naval History and Heritage Command (NHHC), and the National Archives and Records Administration (NARA), the general ship history, command history, and deck logs, for the USS Valcour AGF-1 from September 1970 to September 1971, for the purpose of corroborating the Veteran's alleged stressor while aboard the ship.

3.  Notify the Veteran that he may submit additional lay statements of the nature and onset of his psychiatric symptoms from himself as well as from other individuals who have first-hand knowledge of such symptoms, to include whether the onset of the symptoms was during service, and his psychiatric symptoms since that time.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Send the Veteran a notification letter informing him of the information and evidence required to substantiate a service connection claim in accordance with 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5), as required for PTSD claims based on in-service personal assault.  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.

5.  After the above development has been completed, afford the Veteran a VA psychiatric examination.  The examiner must identify all psychiatric disabilities found to be present.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service.  A diagnosis of PTSD must be ruled in or excluded.  The examiner should also state, if a psychotic disorder is diagnosed, whether it developed within one year of his discharge from service.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

6.  Then readjudicate whether service connection for a psychiatric disability, to specifically include PTSD is warranted.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

